Citation Nr: 0713091	
Decision Date: 05/03/07    Archive Date: 05/15/07

DOCKET NO.  04-04 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
shrapnel wound to the left leg.

2.  Entitlement to service connection for the residuals of a 
fracture of the right hand.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for testicle damage as 
a residual of mumps during service.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from November 
1944 to November 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May and August 2003 rating decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Nashville, Tennessee.  


FINDINGS OF FACT


1.  The veteran in this case served on active duty from 
November 1944 to November 1946.

2.  In March 2007, the Board was notified that the veteran 
died in August 2006.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2006). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2006).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2006).


ORDER

The appeal is dismissed.




____________________________________________
Mark W. Greenstreet 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


